 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re                                                     :
                                                           :
 ROBERT FRANCIS XAVIER SILLERMAN, :                            Chapter 7
 a/k/a Robert F.X. Sillerman,                              :
 a/k/a Robert F. Sillerman,                                :   Case No. 17-13633 (RG)
 a/k/a Robert X. Sillerman,                                :
                                                           :
                                    Debtor.                :
 ----------------------------------------------------------x

              ORDER AUTHORIZING THE TRUSTEE TO PAY MORGAN &
             BROTHER MANHATTAN STORAGE CO., INC. UP TO $15,000 ON
             ACCOUNT OF OVERDUE, CURRENT, AND FUTURE STORAGE
                COSTS AND RELATED FEES AS THEY BECOME DUE

        Upon the motion (the “Motion”) of Yann Geron (the “Trustee”), the chapter 7 trustee of

the estate of Robert Francis Xavier Sillerman (the “Debtor”), by and through his counsel, Klestadt

Winters Jureller Southard & Stevens, LLP, for an order, pursuant to 11 U.S.C. §§ 105(a) and

503(b), authorizing the Trustee to pay to Morgan & Brother Manhattan Storage Co., Inc. (the

“Storage Facility”) up to $15,000 on account of overdue storage costs accrued post-petition,

current storage costs due, and future storage costs and related fees as they become due; and due

and proper notice of the Motion thereon having been given to all creditors and parties in interest

as required by Fed. R. Bankr. P. 2002; and it appearing that no other or further notice need be

provided; and the Court having determined that the legal and factual basis set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefore;

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is granted.
        2.      The Storage Facility has an allowed administrative expense claim for the post-

 petition services it provided to the Debtor’s estate pursuant to section 503(b)(1)(A) of the

 Bankruptcy Code.

        3.      The Trustee is authorized to pay up to $15,000 to the Storage Facility on account

 of overdue storage costs accrued post-petition, current storage costs due, and future storage costs

 and related fees as they become due; without prejudice to the Trustee’s ability to seek further Court

 authorization to pay amounts exceeding $15,000 to the Storage Facility.

        4.      This Court shall retain jurisdiction to, among other things, interpret and enforce the

 terms and provisions of this Order.




Dated: July 11, 2020                                        ______________________________
New York, New York                                          Robert E. Grossman
                                                            United States Bankruptcy Judge


                                                  2
